          Case 1:18-cr-00243-LAK Document 33 Filed 10/24/18 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007

	     	   	   	   	   	   	   	   	   	
                                                       October 24, 2018

BY ECF

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

          Re:     United States v. Andreea Dumitru, S1 18 Cr. 243 (LAK)

Dear Judge Kaplan:

       The Government respectfully requests that the Court enter the enclosed proposed protective
order regarding materials provided to the defendant pursuant to 18 U.S.C. § 3500 (“3500
Material”).

        The proposed order limits the dissemination of 3500 Material to defense counsel and the
defendant and further provides that the defendant cannot possess the 3500 Material for non-law
enforcement witnesses unless he reviews the material in the presence of counsel. The Government
respectfully submit that the proposed order is necessary in order to protect the safety and privacy
of Government witnesses. The Government has conferred with defense counsel, who consent to
the entry of the proposed order.

                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney for the
                                                       Southern District of New York

                                                 By:          /s
                                                       Alison Moe
                                                       Robert Sobelman
                                                       Nicholas Chiuchiolo
                                                       Assistant United States Attorneys
                                                       (212) 637-2225/2616/1247

cc:       Justin Sher, Esq. (by ECF)
          Emma Spiro, Esq. (by ECF)
          Jeffrey Hoffman, Esq. (by ECF)
